Citation Nr: 0507720	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  95-12 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
deformity of the T-9 vertebrae.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
September 1982.  Active Duty for Training (ACDUTRA) from 
October 1978 to February 1979 is also reported.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
claims of entitlement to a rating in excess of 10 percent for 
deformity of the T-9 vertebrae, and entitlement to TDIU.  The 
Board remanded the case to the RO in February 1999 for 
further development.  

The case was before the Board again in June 2003 at which 
time the Board ordered further development of the case by its 
Evidence Development Unit (EDU) pursuant to the authority 
then existing at 38 C.F.R. § 19.9(a)(2).  On May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
invalidated portions of 38 C.F.R. § 19.9(a)(2) authorizing 
the Board to review evidence obtained by the EDU without 
either obtaining a waiver from the claimant or remanding the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In October 
2003, the Board remanded the case to the RO to conduct the 
development previously requested in the June 2003 development 
memorandum.  The RO has conducted the additional development, 
readjudicated the claim, and certified the appeal to the 
Board for further appellate review.




REMAND

Records received from the Social Security Administration 
(SSA) in March 2004 included a January 2003 report from Fred 
M. Sandifer, III, M.D., wherein the veteran was diagnosed 
with chronic lumbar strain manifested by exaggerated lumbar 
lordosis and forward flexion to 30 degrees.  VA clinic 
records in August and November 2004 note the veteran reported 
an increase of chronic upper back pain to a level of "7/10" 
pain.  These findings suggest a possible increase in 
disability since the last VA examination in August 2000, and 
the Board finds that current examination findings are 
necessary to evaluate the veteran's claim.  The examination 
of the thoracolumbar spine should include orthopedic and 
neurologic examination under a protocol consistent with the 
change in rating criteria that occurred during the pendency 
of this appeal.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).

The Board further notes that the SSA determined the veteran 
to be totally disabled as of January 2002 based upon a 
primary diagnosis of "Disorders of Back (discogenic and 
degenerative)."  A June 2003 SSA decision revised a previous 
April 2002 decision, and neither decision is of record.  
Additional documentation of record indicates that a 
vocational expert was scheduled to testify before SSA in 
August 1998.  These records in the possession of a federal 
agency bear directly on the TDIU claim, and the RO must make 
continuing efforts to obtain the complete SSA file until such 
records are obtained or until it is determined that such 
records do not exist or that further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2) (2004).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should obtain the veteran's complete 
medical records from the Jackson, VA Medical 
Center (VAMC) since November 2004.

2.  The RO should contact the Social Security 
Administration (SSA) and request them to provide 
a copy of the administrative decision awarding 
the veteran disability benefits and any 
documents pertaining transcripts of hearings.  
The RO should inform SSA that VA has been 
provided copies of all medical records, and that 
VA must make continuing attempts to obtain the  
remaining documents until it is determined that 
such records do not exist or that further 
efforts to obtain them would be futile.

3.  Thereafter, the RO should schedule the 
veteran for orthopedic examination to determine 
the current nature and severity of the chronic 
orthopedic manifestations of his thoracolumbar 
spine disability.  The examiner should be 
requested to perform any and all tests necessary 
and the results should be included in the 
examination report.  After physically evaluating 
the veteran, the medical examiner should address 
the following questions, to the best of his/her 
medical knowledge:
a) What are the veteran's range of motion 
findings in flexion, extension, left and right 
lateral extension, and left and right lateral 
flexion?
b) Whether there is muscle spasm or guarding 
severe enough to result in abnormal spinal 
contour such as scoliosis, reversed lordosis 
or abnormal kyphosis?
c) Does the veteran have pain, pain on use, 
weakness, incoordination, or excess 
fatigability of the thoracolumbar spine?  If 
feasible the examiner should portray any 
additional functional limitation of the 
thoracolumbar spine due to these factors in 
terms of degrees of additional loss of motion.  
If not feasible, this should be stated for the 
record together with the rationale.  If the 
veteran does not have pain or any of the other 
factors, that fact should be noted in the file
d) Provide a rationale for the contradictory 
findings contained in the veteran's private 
and VA clinic records and the VA examination 
reports of record.

4.  The RO should also schedule the veteran 
for neurologic examination to determine the 
current nature and severity of the chronic 
neurologic manifestations of his thoracolumbar 
spine disability, if any.  Send the claims 
folder to the examiner for review, and request 
the examiner to acknowledge review of the 
claims folder in the examination report.  The 
examiner should be requested to perform any 
and all tests necessary and the results should 
be included in the examination report.  After 
physically evaluating the veteran, the medical 
examiner should report all chronic neurologic 
manifestations of the veteran's service 
connected thoracolumbar spine disability, to 
include specifying any and all neurologic 
symptoms (e.g., neuritis, neuralgia, sensory 
loss, body part dysfunction, etc.) with 
reference to the nerve(s) affected.  

5.  Following completion of the foregoing, the 
RO should readjudicate the claim on appeal.  
If any  benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental statement of 
the case (SSOC).  The veteran and his 
representative should be allowed an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claims as a 
result of this action

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


